                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

CEDRIC TOLSON,                                   *

        Plaintiff,                               *

   v.                                            *            Civil Action No. 8:19-cv-01800-PX

DEMOCRACY FEDERAL CREDIT UNION *
f/k/a HEW FEDERAL CREDIT UNION,
                                 *
       Defendant.
                                ***
                         MEMORANDUM OPINION

        Pending before the Court in this Fair Credit Reporting Act (“FCRA”) case is Defendant

Democracy Federal Credit Union’s (“Democracy FCU”) motion to dismiss. ECF Nos. 7 and 8.

The motion is fully briefed, and no hearing is necessary. See Loc. R. 105.6. For the reasons that

follow, the Court grants Democracy FCU’s motion.

   I.       Background

        Plaintiff Cedric Tolson maintained a signature loan account and credit card accounts with

Democracy FCU. See ECF No. 4-1. At some point, Tolson fell behind on his loan payments,

id., and Democracy FCU filed suit in Charles County Circuit Court. See ECF No. 8 ¶ 3. On

June 29, 2016, the parties settled the dispute and Tolson agreed to a repayment plan. Id.

        Tolson’s delinquency thereafter appeared on various credit reports. On February 27,

2017, Tolson sent Democracy FCU written correspondence disputing the loan delinquency as

reflected in his credit reports. ECF No. 4-1; ECF No 4 ¶ 4.

        Shortly afterwards, Tolson appears to have, again, defaulted on the loan. As a result, on

March 21, 2017, Democracy FCU moved to reopen the First Suit because Tolson breached the

settlement terms. See ECF No. 8 ¶ 4; ECF No. 4 ¶ 6; ECF No. 4-4. Tolson, in response, filed a
counterclaim against Democracy FCU, alleging wrongful credit reporting practices. ECF No. 8 ¶

5; ECF No. 4 ¶¶ 5–7.

         On January 17, 2018, Tolson filed an additional credit dispute with an unnamed reporting

agency. ECF No. 4 ¶ 10; ECF No. 4-6. Tolson further avers that a Transunion credit report

dated March 21, 2018 was inaccurate. ECF No. 4 ¶ 11; ECF No. 4-7.

         On April 17, 2018, the parties entered into a second settlement agreement. ECF No. 4-8.

The agreement terms provide that Tolson pay Democracy FCU $6,695.23 in $200 monthly

installments and that each party is released “from any and all claims, demands, liabilities, causes

of action or charges, which exist up to the date of this Agreement, whether in law or in equity,

whether asserted or not.” ECF No. 4-8 ¶¶ 2, 3, 20; ECF No. 4 ¶ 12; ECF No. 8 ¶ 6.

         On July 13, 2018, Tolson filed yet another credit dispute regarding the accuracy of the

accounts with Democracy FCU. ECF No. 4 ¶ 13; ECF No. 4-9. Months later, a December 4,

2018 Transunion credit report allegedly continued to reflect inaccuracies. ECF No. 4 ¶ 14; ECF

No. 4-10. Tolson further contends that he has been denied credit on account of the delinquencies

include in his credit report. ECF No. 4 ¶¶ 15, 17, 22. Tolson thereafter filed suit in Charles

County Circuit Court against Democracy FCU for violations of the FCRA. ECF No. 4. FCU

timely removed the action to this Court on June 19, 2019. ECF No. 1; ECF No. 8 ¶ 10.

   II.      Standard of Review

         In ruling on a motion to dismiss, a plaintiff’s well-pleaded allegations are accepted as

true and viewed in the light most favorable to him. Twombly, 550 U.S. at 555. The Court may

also consider documents attached to the motion to dismiss when “integral to and explicitly relied

on in the complaint, and when the [opposing parties] do not challenge the document[s’]

authenticity.” Zak v. Chelsea Therapeutics, Int’l, Ltd., 780 F.3d 597, 606–07 (4th Cir. 2015)



                                                  2
(quoting Am. Chiropractic Ass’n v. Trigon Healthcare, Inc., 367 F.3d 212, 234 (4th Cir. 2004))

(internal quotation marks omitted). However, “[f]actual allegations must be enough to raise a

right to relief above a speculative level.” Twombly, 550 U.S. at 555. “[C]onclusory statements

or a ‘formulaic recitation of the elements of a cause of action will not [suffice].’” EEOC v.

Performance Food Grp., Inc., 16 F. Supp. 3d 584, 588 (D. Md. 2014) (quoting Twombly, 550

U.S. at 555). “‘[N]aked assertions of wrongdoing necessitate some ‘factual enhancement’ within

the complaint to cross ‘the line between possibility and plausibility of entitlement to relief.’”

Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009) (quoting Twombly, 550 U.S. at 557).

Although pro se pleadings are construed liberally to allow for the development of a potentially

meritorious case, Hughes v. Rowe, 449 U.S. 5, 9–10 (1980), courts cannot ignore a clear failure

to allege facts setting forth a cognizable claim. See Weller v. Dep’t of Soc. Servs., 901 F.2d 387,

391 (4th Cir. 1990) (“The ‘special judicial solicitude’ with which a district court should view

such pro se complaints does not transform the court into an advocate.”).

   III.      Analysis

          Tolson alleges that Democracy FCU violated sections 1681s-2(a)(1)(A), 1681s-

2(a)(1)(B), and 1681s-2(a)(2)(B) of the FCRA by reporting adverse credit information that it

knew was wrong and for failing to correct and submit to the credit companies the corrected

information. ECF No. 4. The FCRA indeed prohibits entities from “furnish[ing] any

information relating to a consumer to any consumer reporting agency if the [entity] knows or has

reasonable cause to believe that the information is inaccurate,” 15 U.S.C. § 1681s-2(a)(1)(A),

and from “furnish[ing] information relating to a consumer to any consumer reporting agency if

the [entity] has been notified by the consumer, at the address specified by the [entity] for such

notices, that specific information is inaccurate; and the information is, in fact, inaccurate.” §



                                                  3
1681s-2(a)(1)(B). The FCRA also mandates that an entity who “has furnished to a consumer

reporting agency information that the [entity] determines is not complete or accurate, shall

promptly notify the consumer reporting agency of that determination and provide to

the agency any corrections to that information, or any additional information, that is necessary to

make the information provided by the [entity] to the agency complete and accurate, and shall not

thereafter furnish to the agency any of the information that remains not complete or accurate.” §

1681s-2(a)(2)(B).

       However, these provisions do not give rise to a private cause of action. The Act

expressly “limit[s] enforcement of subsection (a) to ‘[f]ederal agencies and officials and . . . State

officials.’” Beattie v. Nations Credit Fin. Servs. Corp., 69 F. App’x 585, 591 (4th Cir. 2003)

(quoting 15 U.S.C. § 1681s-2(c)–(d)). Tolson, therefore, does not qualify as a covered “official”

under the statute, and he cannot proceed against Democracy FCU for violations of 15 U.S.C. §

1681s-2(a). These claims must be dismissed with prejudice.

       The Court recognizes that Tolson proceeds pro se. Thus, the Court construes his

pleadings liberally and in favor of all potential causes of action pleaded. Although the particular

FCRA provisions to which Tolson expressly refers do not provide a private right of action, the

FCRA does allow a consumer to pursue claims arising from an entity’s failure to investigate

reasonably any disputed credit information received from a Credit Reporting Agency (“CRA”).

Green v. Sw. Credit Sys., L.P., 220 F. Supp. 3d 623, 625 (D. Md. 2016) (citing 15 U.S.C.

§ 1681s-2(b)(1)); Robinson v. Greystone All., LLC, No. BPG-10-3658, 2011 WL 2601573, at *3

n.6 (D. Md. June 29, 2011); see also Akalwadi v. Risk Mgmt. Alternatives, Inc., 336 F. Supp. 2d

492, 509 (D. Md. 2004). To prevail on a claim brought pursuant to 15 U.S.C. § 1681s-2(b),

Tolson must demonstrate that (1) he notified a CRA of the disputed information, (2) the CRA



                                                  4
notified the furnisher of the dispute, and (3) the furnisher failed to investigate and modify the

inaccurate information. See Alston v. Branch Banking & Tr. Co., No. GJH-15-3100, 2016 WL

4521651, at *6 (D. Md. Aug. 26, 2016).

          Tolson has alleged, albeit in summary fashion, that on two separate occasions he notified

a CRA1 that he disputed the adverse credit information as to his Democracy FCU loan. ECF

No. 4 ¶ 10; ECF No. 4-6 (January 17, 2018) and ECF No. 4 ¶ 13; ECF No. 4-9 (July 13, 2018).

However, no facts permit the plausible inference that the CRA then notified Democracy FCU of

the dispute. Moreover, even if Democracy FCU were notified, the Complaint does not aver any

facts reflecting that Democracy FCU failed to investigate and modify the inaccurate credit

information. Accordingly, even accepting the averred facts as true and most favorably to Tolson,

the Complaint cannot survive challenge. 2

    IV.      Conclusion

          For the foregoing reasons, the Court grants Democracy FCU’s motion to dismiss. ECF

Nos. 7 and 8. A separate Order follows.




          1/24/2020                                                          /S/
Date                                                                  Paula Xinis
                                                                      United States District Judge




1
  Tolson does not aver any specific CRA with which he filed a dispute. However, Tolson later alleges that
Transunion’s credit reports continued to reflect inaccuracies, and so the Court infers that the particular CRA is
Transunion. ECF No. 4 ¶¶ 11, 14.
2
  Democracy FCU argues that Tolson’s claims are both time-barred and waived under the April 17, 2018 settlement
agreement. Because the claims fail as a matter of law, the Court declines to address Democracy FCU’s alternative
grounds for dismissal.

                                                        5
